Title: Extracts from the Gazette, 1743
From: Franklin, Benjamin
To: 


On Wednesday the 5th Instant, about Two in the Morning, a Fire broke out in Water-Street, at the Blockmaker’s Shop, near the Rose and Crown; and the Chief Buildings thereabouts being Wood, it presently got to such a Head, that tho’ no Industry was wanting, it could not be mastered till 6 or 7 Dwelling Houses, besides Stores, &c. were reduced to Ashes. William Clymer, Blockmaker, John Ryan, Merchant, Thomas Say, Sadler, Thomas Ingram, Tavernkeeper, Robert Hopkins, Baker, and others, were burnt out, and the Fire was so sudden, that some of them sav’d but very little, and others none of their Goods, (except Mr. Say who sav’d almost every thing by the Diligence of the Fire-Company, of which he was a Member.) The Engines and Leather Buckets were of vast Service; a strong Party Wall, with a Battlement above the Roof, contributed very much to the Saving of Mr. Till’s new House, and consequently the rest of the Row towards Market-Street, the Wind, tho’ there was not much, being that Way. Collections are making for the Sufferers, which we hear amount already to 7 or 8 hundred Pounds; one Gentleman having given 100 Pistoles, and others very considerable Sums.
  
	  We hear there are several new Companies erecting in Town for mutual Assistance in Case of Fires. [January 13]



	[Advertisement] Lost at the late Fire in Water-Street, two Leather Buckets, marked B. Franklin & Co. Whoever brings them to the Printer hereof, shall be satisfied for their Trouble. [January 27]


  
[Advertisement] Stolen out of the Governor’s House by a Chimney-Sweeper, as is suppos’d, a large plain silver Stock-Buckle of an uncommon Make, and a silver Tea spoon gilt with the Governor’s Crest upon it.

  
	  Whoever shall bring the said Buckle and Spoon, or either of them, to the Printer, so that the Thief may be convicted, shall be well rewarded. [February 10]


  
	  [Advertisement] To be SOLD, A Negro Man Twenty-two Years of Age, of uncommon Strength and Activity, very fit for a Farmer, or a laborious Trade, he understands the best Methods of managing Horses, and is very faithful in the Employment: Any Person that wants such a one may see him by enquiring of the Printer hereof. [March 10]


  
Friend Franklin, I have again Necessity for troubling thy News-Paper, about Mary my Wife: It was Force that made me comply with publishing the last Advertisement in thy Paper. Pray insert in thy Paper now, that she abuses me her Husband so much that I cannot live with her: And I forwarn all Persons from Trusting her on my Account, after the Date hereof.
March 15. 1742, 3. Richard Leadame[March 17]

  
	  [Advertisement] Very good Lampblack made and sold by the Printer hereof. [March 24]


  
Post-Office, Philadelphia, April 14
⁂ After this Week the Northern Post is to set out for New-York on Thursdays at 3 in the Afternoon, till Christmas next.
The Southern Post sets out next Monday Morning at 8, for Annapolis, and continues going every Fortnight during the Summer Season. [April 14]


  
The Library Company of Philadelphia, are hereby desired to meet on Monday the Second of May next, at the Library, by Three o’Clock in the Afternoon, to chuse Directors and a Treasurer, and to make the Eleventh annual Payment.
Phil. April 12th. 1743. J. Breintnall, Secry.[April 14]

  
[Advertisement] On the 14th of September past absented himself (but suppos’d was entic’d away) from his Master’s Service, an Apprentice Lad, named Macaja Carman, about 19 or 20 Years of Age, tall, pale and slim, and often indisposed from a Bruise on the Head. He has been seen at his Brother’s Joseph Carman, near the Head of Sassafras River, in Maryland. Now whoever apprehends him, and brings him to the Subscriber, living in the City of Philadelphia, shall have Three Pounds Reward, and reasonable Charges: And whoever gives me Intelligence of the Person who carried him off, so that I may obtain Justice, shall have Forty Shillings Reward. And I do hereby forwarn all Persons from harbouring and concealing the said Apprentice, as they will answer the same at their Peril.
Philadelphia, May 24. 1743. John Read[June 9]

  
	  We hear from divers Parts of the Country, that the Thunderstorm we had last Friday se’nnight in the Night, spread very wide, and burnt several Barns, beside that near Philadelphia, but no Person hurt. ’Tis computed that the Loss of the Owner of that Barn amounted to near £300. A Collection is now making for his Relief, which is the rather to be encouraged, since the Fire did not happen (as many do,) from Carelessness or Negligence. [August 25]


  
	  [Advertisement] The Body of Laws of the Province of Pennsylvania is now finished, with the Charters and a Compleat Index; &c. Those who bespoke them of the Printer while the Work was in hand, are desired to send for them as soon as conveniently may be, that he may know whether he shall have any left for common Sale. [August 25]


  
	  [Advertisement] In June last there were lost two Bundles of Indian Ware and Goods, near Capt. Cressop’s on Conegoche (of whom the Indians had receiv’d them) as also a fine Gun. Whoever brings them to Conrad Weiser in Tulpehocken, or the Printer hereof, shall have 30 Shillings Reward, with reasonable Charges, and no Questions ask’d. [August 25]



  
	  Next Week will be published, The Votes and Proceedings of the House of Representatives of the Province of Pennsylvania, for the Year past. To be sold by B. Franklin. [September 8]


  
	  Sunday last died here Samuel Preston, Esq; aged near Four-score Years. He had been a long Time one of the Governor’s Council, and Treasurer of the Province, which Stations he supported with Reputation. His Funeral was respectfully attended by the greatest Number of People of all Persuasions, that has ever been seen here on the like Occasion. [September 15]


  
	  Just Published, Poor Richard’s Almanack, for the Year 1744: Printed and Sold by B. Franklin. [November 10]


  
We are informed that there is a Free-School opened at the House of Mr. Alison in Chester County, for the Promotion of Learning, where all Persons may be instructed in the Languages and some other Parts of Polite Literature, without any Expences for their Education.
We hear also that a new Map of the Province of Pennsylvania is begun, and great Part thereof finished; wherein will be delineated with the greatest Exactness, the several Counties, Townships, Towns, Rivers, Creeks and High-Ways, &c. with the Situation and Extent of the principal Mountains, as far as the Province is yet surveyed: The River Delaware will be laid down as far as it bounds the Province, and the River Susquehannah with its principal Branches near 200 Miles beyond the Inhabitants.
A Map of each County is also intended, by a greater Scale, in which every Tract of Land will be described, according to the original Surveys; and the Names of the Purchasers inserted; By William Parsons, Surveyor General of the said Province. [November 24]




	⁂  The Northern Post having began his Fortnight Stage, will set out from hence every other Tuesday during the Winter Season. [December 6]



	Just Published, Pocket Almanacks For the Year 1744: Printed and Sold by B. Franklin. [December 20]


  
	  A Blazing Star or Comet was discovered here the Beginning of this Week. It appears in the West, and may be seen from Sunset to near Midnight. [December 29]


  
Philadelphia: Printed by B. Franklin, Post-Master, at the New-Printing-Office, near the Market.

